DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.



With respect to step 2A, prong one, the claims recite an abstract idea. 
Claim 1 recites, with the abstract idea being highlighted in bold, an information processing device, comprising: a control unit configured to: determine positioning information of a user based on sensed information output from a sensing unit built in a portable information processing device; calculate a current attitude of the portable information processing device based on the sensed information; determine a current gravity vector based on the current attitude of the portable information processing device; calculate a difference angle between the current gravity vector and a reference gravity vector based on an inner product of the current gravity vector and the reference gravity vector; and determine reliability of the positioning information of the user based on the difference angle.
Claims 19 and 20 recites substantially similar claim language with the addition of a processor and a program.

The limitations in claim 1, specifically, “determine positioning information of a user based on sensed information output from a sensing unit built in a portable information processing device; calculate a current attitude of the portable information processing device based on the sensed information; determine a current gravity vector based on the current attitude of the portable information processing device; calculate a 
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.
Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application.  This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that 
In claim 1 above, the additional elements in the claim have been left in normal font. They include “a control unit” and “a sensing unit built in a portable information processing device”. Claims 19 and 20 also recite a processor and program which are generic computing elements.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application.  The claim does not recite a particular machine applying or being used by the abstract idea.  The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appear to merely be insignificant extra-solution activity - merely gathering the relevant data (using the sensing unit, which can read on a processing unit performing a subprogram) necessary which is the input for the mental process in the abstract idea, and a control unit which is essentially a 

Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claim 1 is rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
Dependent claims 2-18, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details to the mental process and/or math steps recited in the independent claims, so they are properly viewed as part of the recited abstract idea at Prong 1.

Examiner’s Note

Claim 1 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, 

Conclusion
Applicant's amendment necessitated the updated ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857         

/REGIS J BETSCH/Primary Examiner, Art Unit 2857